Citation Nr: 0910855	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer, status-post radical 
retropubic prostatectomy.

2.  Entitlement to a compensable initial evaluation for acne 
vulgaris/chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from March 1948 to March 
1957, and from April 1957 to November 1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for residuals of prostate cancer, status-post radical 
retropubic prostatectomy, evaluated as 10 percent disabling, 
and acne vulgaris (currently diagnosed as chloracne), 
evaluated as noncompensable.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
residuals of prostate cancer, status-post radical retropubic 
prostatectomy, do not require the wearing of absorbent 
materials which must be changed less than two times per day, 
or result in a daytime voiding interval between one and two 
hours or awakening to void three to four times per night.

2.  The competent medical evidence, overall, does not show 
that the Veteran's service-connected acne vulgaris/chloracne 
results in deep acne; disfigurement of the head, face or 
neck; or scars.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of prostate cancer, status-post radical 
retropubic prostatectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Codes 7528-7527 
(2008).

2.  The criteria for a compensable initial evaluation for 
acne vulgaris/chloracne have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7829 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded VA medical 
examinations in August 2005 and September 2007.  He was 
scheduled for a hearing before a Veterans Law Judge but had 
to cancel due to poor health and advanced age.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claims, the Board observes that 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of Prostate Cancer, Status-post Radical Retropubic 
Prostatectomy

The veteran contends that this service-connected disability 
results in continual urine leakage requiring a pad that needs 
constant changing, daytime voiding every one to two hours, 
and nocturia three times a night.  He asserts that he stains 
his clothing and bed linens constantly.

The Veteran's residuals of prostate cancer, status-post 
radical retropubic prostatectomy, are evaluated under 
Diagnostic Codes 7528 - 7527.  These two diagnostic codes 
address malignant neoplasms of the genitourinary system, and 
prostate gland injuries, infections, hypertrophy and post-
operative residuals, respectively.

According to Diagnostic Code 7528, if there has been no local 
reoccurrence or metastasis of the malignant neoplasm, the 
disability is to be rated on residuals as voiding or renal 
dysfunction, whichever is predominant.  Diagnostic Code 7527 
provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals will be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

In this case, the evidence shows that the Veteran's 
predominant residuals are voiding dysfunction.  A 20 percent 
evaluation is assigned for voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than two times per day.  38 C.F.R. § 4.115a.

The Board observes that the September 2005 rating decision 
based the Veteran's 10 percent evaluation on urinary 
frequency.  Urinary frequency is rated 20 percent disabling 
with daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  38 C.F.R. § 
4.115a.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for residuals of prostate cancer, status-post radical 
retropubic prostatectomy.  The evidence of record does not 
show that this disability requires the wearing of absorbent 
materials which must be changed less than two times per day, 
or results in a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  
38 C.F.R. § 4.115a.

An August 2004 VA outpatient treatment report notes that the 
Veteran denied symptoms of dysuria, frequency, nocturia, 
urgency, hematuria and incontinence.  The report of an April 
2005 VA Agent Orange protocol examination provides that the 
Veteran had nocturia one to two times.  The pertinent 
diagnosis was prostate cancer.

The report of an August 2005 VA genitourinary examination 
provides that the Veteran reported nocturia two times, with 
no other genitourinary symptomatology.  He had normal 
frequency during the day.  On physical examination, the 
Veteran had normal genitalia and no residuals of 
genitourinary disease.  The pertinent diagnosis was status-
post radical retropubic prostatectomy with residual 
impotence.  

The report of a September 2007 VA genitourinary examination 
provides that the claims file was reviewed and sets forth the 
pertinent medical history.  The Veteran complained of 
increased symptoms with "constant leakage" and use of pads 
that he had to change at least twice a day.  He claimed 
voiding during the day every one to two hours and nocturia 
three to four times a night.  He noted that he had urgency 
and dribbling.  There was no history of urinary tract 
infections, obstructed voiding, or renal dysfunction or 
failure.  On physical examination, the Veteran's bladder, 
urethra, and testicles were normal.  The prostate was 
surgically absent.  

The diagnosis was prostate cancer status-post transurethral 
resection of the prostate (TURP) in July 2001; no active 
disease per stable PSA.  The examiner noted being asked to 
address whether the Veteran's residuals of prostate cancer 
included his complaints of continual urine leakage requiring 
a pad that needed constant changing, daytime voiding every 
one to two hours and nocturia times three.  The examiner 
responded by noting that the report of the Agent Orange 
protocol examination noted nocturia, one to two times, and 
that the August 2005 VA examination report noted nocturia, 
two times, with no other genitourinary symptomatology.  The 
examiner also noted that the Veteran denied further treatment 
for prostate cancer.  Thus, without objective evidence of 
other treatment for prostate cancer, it was expected that the 
genitourinary symptoms noted in 2005, residuals of prostate 
cancer treatment in 2001, were stable.  It was unlikely, 
without objective medical evidence of other treatment for 
prostate cancer, that the subjectively reported increase in 
urinary symptoms were due solely to the TURP sustained in 
2000 (sic).  The Veteran's subjectively reported increase in 
urinary symptoms were most likely multifactorial, to include 
hypertension on treatment and increased age.  

In finding that the foregoing evidence does not show 
entitlement to a 20 percent evaluation based on voiding 
dysfunction or urinary frequency, the Board is aware of the 
Veteran's own specific assertions as to urine leakage, and 
frequent daytime and nighttime voiding.  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, as a layperson the Veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, the Veteran 
is not competent to relate that these observable symptoms are 
part of, or due to, his prostate cancer, status-post radical 
retropubic prostatectomy.  

In fact, the September 2007 VA examination report provides a 
contrary medical opinion that the Board finds is highly 
probative evidence against the veteran's claim.  It was based 
on the examiner's medical expertise, current examination 
results, and a review of the medical record.  It is supported 
by reference to objective findings and subjective complaints 
in the medical record. This fact is particularly important, 
in the Board's judgment, as the references make for a more 
convincing rationale.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for residuals of prostate cancer, status-post radical 
retropubic prostatectomy.  Furthermore, his disability has 
remained relatively stable during the course of the appeal; 
therefore, staged ratings under Fenderson v. West, supra, are 
inappropriate.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Acne Vulgaris/Chloracne

The Veteran contends that this disability results in constant 
inflamed nodules and pus-filled sacs.  He took medicine on a 
daily basis that stained and ruined his clothing and bed 
linens.  He had constant scabs on his neck that made him feel 
unclean.  

The Veteran's acne vulgaris/chloracne is evaluated under 
Diagnostic Code 7829 for chloracne.  A noncompensable 
evaluation is warranted for superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent.  A 10 
percent evaluation is warranted for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or deep acne other than on the face and 
neck.  Diagnostic Code 7829 also provides the option of 
rating the condition as disfigurement of the head, face, or 
neck (under Diagnostic Code 7800), or as scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable initial evaluation for acne 
vulgaris/chloracne.  The evidence of record, overall, does 
not show that the Veteran's service-connected acne 
vulgaris/chloracne results in deep acne; disfigurement of the 
head, face or neck; or scars.  Diagnostic Code 7829.

An August 2004 VA outpatient treatment report notes that the 
Veteran denied rash, lesions, and acne.  An April 2005 VA 
outpatient treatment report notes that the Veteran had 
several small skin tags about the orbits.  A few were treated 
with hyfrecation but the Veteran could not tolerate much.  He 
had been taking minocycline for about 10 years.  The report 
of an April 2005 VA Agent Orange protocol examination relates 
that the Veteran had a maculopustular rash involving the neck 
and the face.  The pertinent diagnosis was chloracne.  

The report of an August 2005 VA skin examination provides 
that the Veteran had been on minocycline for 10 years with 
some help.  On physical examination, the Veteran's skin 
showed a maculopustular rash involving the back and the face.  
The pertinent diagnosis was chloracne.  

The report of a September 2007 VA skin examination provides 
that the Veteran's claims file was reviewed and sets forth 
the relevant history.  The Veteran reported daily use of 
antibiotics that kept the condition under control with 
occasional flares.  The course was intermittent, there were 
no systemic symptoms, and the symptoms were erythema, nodules 
and pain.  On physical examination, the Veteran's acne or 
chloracne was not currently active.  There was no involvement 
of the face, neck or other areas.  There were no pustules, 
nodules, cysts, open or closed comedones, or inflammatory 
lesions noted at this time.  There was zero percent 
involvement of the exposed skin or total body area.  The 
diagnosis was acne, on treatment.  The examiner made the 
additional comments that there was no scarring, disfigurement 
or functional impairment.  

The Board is aware of the veteran's own assertions as to the 
severity of his acne vulgaris/chloracne.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone, supra.  However, the veteran 
himself, as a layperson, is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain, supra, citing Espiritu, supra.  See 
also Routen, supra.  

Moreover, despite the Veteran's testimony as to the 
observable symptoms, the medical record before the Board 
simply does not show that the his acne vulgaris/chloracne 
satisfies the diagnostic criteria for a compensable initial 
evaluation under Diagnostic Code 7829.  While the Agent 
Orange protocol examination report and the August 2005 VA 
examination report reflect involvement of the face and neck, 
the most detailed examination (in September 2007) found no 
involvement of the face, neck or other areas.  The high level 
of detail in the September 2007 report makes it more 
probative than the other evidence.  The Board also finds it 
significant that the Veteran denied rash, lesions and acne in 
August 2004.  Thus, the Veteran's testimony does not warrant 
compensation under Diagnostic Code 7800-7805, which all rate 
based on visible scarring of variable degrees.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to a compensable initial evaluation for acne 
vulgaris/chloracne.  Also, his disability has remained 
relatively stable during the course of the appeal; therefore, 
staged ratings under Fenderson v. West, supra, are 
inappropriate.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of prostate cancer, status-post radical retropubic 
prostatectomy, is denied.

A compensable initial evaluation for acne vulgaris/chloracne 
is denied.



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


